
	
		II
		109th CONGRESS
		2d Session
		S. 3895
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Sacramento River National Recreation
		  Area in the State of California.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sacramento River National
			 Recreation Area Act of 2006.
		2.DefinitionsIn this Act:
			(1)Management
			 planThe term management plan means the management
			 plan for the Recreation Area prepared under section 4(b).
			(2)Recreation
			 areaThe term Recreation Area means the Sacramento
			 River National Recreation Area.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of California.
			3.Establishment of
			 Sacramento River National Recreation Area
			(a)In
			 generalTo conserve, protect, and enhance the riparian and
			 associated areas described in subsection (b) (including the outstanding
			 ecological, geological, scenic, recreational, cultural, and historic resources,
			 the fish and wildlife values, and other resources of the areas), there is
			 established the Sacramento River National Recreation Area in the State, to be
			 managed by the Redding Field Office of the Bureau of Land Management.
			(b)BoundariesThe
			 Recreation Area shall consist of the public land in Tehama County and Shasta
			 County, California, comprising approximately 17,000 acres adjacent to the
			 Sacramento River, lower Battle Creek, and lower Paynes Creek, as generally
			 depicted on the map entitled Sacramento River National Recreation
			 Area and dated May 2002.
			(c)Map
				(1)In
			 generalAs soon as practicable, but not later than 3 years, after
			 the date of enactment of this Act, the Secretary shall submit a map and legal
			 description of the Recreation Area to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Resources of the House of Representatives.
					(2)EffectThe
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any clerical and typographical errors in the map and legal
			 description.
				(3)AvailabilityCopies
			 of the map submitted under paragraph (1) shall be on file and available for
			 public inspection in—
					(A)the Office of the
			 Director of the Bureau of Land Management; and
					(B)the appropriate
			 office of the Bureau of Land Management in California.
					4.Management
			(a)In
			 generalThe Secretary shall manage the Recreation Area in a
			 manner that conserves, protects, and enhances the resources and values of the
			 Recreation Area (including the resources described in section 3(a)), in
			 accordance with—
				(1)this Act;
				(2)the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
				(3)any other
			 applicable law.
				(b)Recreation area
			 management plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit a comprehensive plan for the long-range
			 protection and management of the Recreation Area to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Resources of the House of Representatives.
					(2)Contents of
			 planThe management plan—
					(A)shall describe
			 the appropriate uses and management of the Recreation Area in accordance with
			 this Act;
					(B)may incorporate
			 any appropriate decisions, as determined by the Secretary, that are contained
			 in any management or activity plan for the area completed before the date of
			 enactment of this Act;
					(C)may incorporate
			 appropriate wildlife habitat management plans or other plans prepared for the
			 land within or adjacent to the Recreation Area before the date of enactment of
			 this Act;
					(D)shall be prepared
			 in consultation with—
						(i)appropriate
			 Federal, State, and local agencies (including Tehama County and Shasta County,
			 California);
						(ii)adjacent
			 landowners; and
						(iii)other
			 stakeholders; and
						(E)may use
			 information developed under any studies of land within or adjacent to the
			 Recreation Area carried out before the date of enactment of this Act.
					(c)WithdrawalSubject
			 to valid existing rights, all Federal land within the Recreation Area is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and geothermal leasing.
				(d)Hunting and
			 fishingThe Secretary shall allow hunting and fishing within the
			 Recreation Area in accordance with any applicable Federal and State laws
			 (including regulations).
			(e)Motorized
			 vehiclesThe use of motorized vehicles on public land in the
			 Recreation Area shall be limited to established roadways.
			(f)Motorized
			 boats
				(1)In
			 generalNothing in this Act restricts the use of motorized boats
			 on the Sacramento River.
				(2)RegulationTehama
			 County and Shasta County, California, and the California Department of Boating
			 and Waterways shall retain authority to regulate motorized boating for the
			 purpose of ensuring public safety and environmental protection.
				(g)GrazingThe
			 Secretary may permit the grazing of livestock to continue on any public land in
			 the Recreation Area in which grazing is permitted on the date of enactment of
			 this Act—
				(1)subject to any
			 regulations, policies, and practices that the Secretary determines to be
			 necessary; and
				(2)consistent
			 with—
					(A)this Act;
					(B)the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
					(C)any regulations
			 promulgated by the Secretary, acting through the Director of the Bureau of Land
			 Management.
					(h)Acquisition of
			 property
				(1)In
			 generalThe Secretary may acquire, by donation, transfer,
			 purchase with donated or appropriated funds, or exchange, any land or interests
			 in land within the boundaries of the Recreation Area depicted on the map
			 prepared under section 3(c).
				(2)ConsentNo
			 land or interest in land may be acquired under paragraph (1) without the
			 consent of the owner of the land.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
